
	

114 HR 455 : Northern Border Security Review Act
U.S. House of Representatives
2015-10-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		1st Session
		H. R. 455
		IN THE SENATE OF THE UNITED STATES
		October 29, 2015Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACT
		To require the Secretary of Homeland Security to conduct a northern border threat analysis, and for
			 other purposes.
	
	
 1.Short titleThis Act may be cited as the Northern Border Security Review Act. 2.Northern border threat analysis (a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Homeland Security shall submit to the appropriate congressional committees a Northern Border threat analysis that includes—
 (1)current and potential terrorism and criminal threats posed by individuals and organized groups seeking to—
 (A)enter the United States through the Northern Border; or (B)exploit border vulnerabilities along the Northern Border;
 (2)improvements needed at and between ports of entry along the Northern Border to— (A)prevent terrorists and instruments of terror from entering the United States; and
 (B)reduce criminal activity, as measured by the total flow of illegal goods, illicit drugs, and smuggled and trafficked persons moved in either direction across the Northern Border;
 (3)gaps in law, policy, cooperation between State, local, and tribal law enforcement, international agreements, or tribal agreements that hinder effective and efficient border security, counter-terrorism, anti-human smuggling and trafficking efforts, and the flow of legitimate trade along the Northern Border; and
 (4)an analysis of whether additional U.S. Customs and Border Protection preclearance and pre-inspection operations at ports of entry along the Northern Border could help prevent terrorists and instruments of terror from entering the United States.
 (b)Analysis requirementsFor the threat analysis required under subsection (a), the Secretary of Homeland Security shall consider and examine—
 (1)technology needs and challenges; (2)personnel needs and challenges;
 (3)the role of State, local, and tribal law enforcement in general border security activities; (4)the need for cooperation among Federal, State, local, tribal, and Canadian law enforcement entities relating to border security; and
 (5)the terrain, population density, and climate along the Northern Border. (c)Classified threat analysisTo the extent possible, the Secretary of Homeland Security shall submit the threat analysis required under subsection (a) in unclassified form. The Secretary may submit a portion of the threat analysis in classified form if the Secretary determines such is appropriate.
 (d)DefinitionsIn this section: (1)Appropriate congressional committeesThe term appropriate congressional committees means—
 (A)the Committee on Homeland Security and Governmental Affairs of the Senate; (B)the Committee on Appropriations of the Senate;
 (C)the Committee on Homeland Security of the House of Representatives; and (D)the Committee on Appropriations of the House of Representatives.
 (2)Northern BorderThe term Northern Border means the land and maritime borders between the United States and Canada.  Passed the House of Representatives October 28, 2015.Karen L. Haas,Clerk 